  8:18-cr-00275-RFR-SMB Doc # 80 Filed: 07/22/20 Page 1 of 2 - Page ID # 214




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:18CR275

           v.
                                                                     ORDER
MAKAYLA MORRISSEY,

                       Defendant.


       This matter is before the Court on defendant Makayla Morrissey’s (“Morrissey”) 1
Second Motion for Compassionate Release (Filing No. 79) pursuant to 18 U.S.C.
§ 3582(c)(1)(A). Morrissey seeks relief based on her concerns about COVID-19 given her
pregnancy and other health issues. On June 4, 2020, this Court denied (Filing No. 78)
Morrissey’s first Motion for Compassionate Release (Filing No. 77) for failure to meet the
statutory requirements of § 3582(c)(1)(A). The Court finds Morrissey’s second motion
must be denied for the same reasons.

       Section 3582(c)(1)(A)(i) allows Morrissey to request the Court to reduce the term
of her imprisonment based on “extraordinary and compelling circumstances.”                 But
Morrissey can only make that request after she has “fully exhausted all administrative
rights to appeal a failure of the [BOP] to bring a motion on [her] behalf or the lapse of 30
days from the receipt of such a request by the warden of [her] facility, whichever is earlier.”
Id. § 3582(c)(1)(A).

       Here, Morrissey once again has not shown (or even alleged) that she has met either
of those statutory requirements. Morrissey attached to her motion a copy of a letter from
the warden of her facility denying her request for a sentence reduction under


       1
         Morrissey is currently imprisoned in a Bureau of Prisons (“BOP”) facility in
Illinois and projected to be released in December 2020.
  8:18-cr-00275-RFR-SMB Doc # 80 Filed: 07/22/20 Page 2 of 2 - Page ID # 215




§ 3582(c)(1)(A). 2 That letter is dated July 10, 2020, but Morrissey has provided no
information about when she made that request to show thirty days have elapsed since the
warden received her request. See id.

       Morrissey instead cites a case from the United States District Court for the Central
District of Illinois, see United States v. Coles, No. 00-cr-20051, 2020 WL 1976296, *1
(C.D. Ill. Apr. 24, 2020), to assert “[t]his Court . . . has found . . . COVID-19 justifies
excusing” § 3582(c)(1)(A)’s statutory requirements. Not so.

       As this Court already stated in denying her first motion, Morrissey’s failure to show
she has satisfied § 3582(c)(1)(A)’s statutory requirements presents “a glaring roadblock
foreclosing compassionate release at this point.” United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020). Accordingly, Morrissey’s Second Motion for Compassionate Release
(Filing No. 79) is denied without prejudice to refiling after she can affirmatively
demonstrate that either statutory requirement is met. In other words, prove thirty days have
passed since her request to the warden.

       Dated this 22nd day of July 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




      That letter states if she is not satisfied with the response, she can appeal through
       2

the BOP’s administrative-remedy process.
                                             2
